Citation Nr: 0809255	
Decision Date: 03/19/08    Archive Date: 04/03/08

DOCKET NO.  96-48 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial compensable evaluation for the 
residuals of a small bowel obstruction.


REPRESENTATION

Appellant represented by:	David W. Glasser, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The veteran had active military service from November 1980 to 
November 1983, and from July 1986 to July 1993.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a November 1993 rating action 
of the Department of Veterans Affairs (VA) Regional Office 
(RO), in St. Petersburg, Florida, which in part granted 
service connection for residuals of a small bowel obstruction 
and assigned a noncompensable evaluation therein.  Other 
issues on appeal were disposed of by the Board in an August 
1998 decision, which also remanded the issue of an initial 
compensable rating for the residuals of a small bowel 
obstruction as well as an appeal of entitlement to a higher 
evaluation for residuals of testicular carcinoma with a right 
radical orchiectomy, rated as 100 percent disabling from July 
2, 1993, and as 10 percent disabling from November 1, 1993, 
on appeal from the initial grant of service connection.  The 
Board also remanded a claim for service connection for a 
renal cyst in the August 1998 determination.  

Thereafter the case was returned to the Board, which in a 
January 2005 decision, denied the claim for service 
connection for a renal cyst and denied the claim for an 
initial compensable rating for the residuals of a small bowel 
obstruction.  The veteran appealed these denials to the 
Court.  The issue of entitlement to a higher evaluation for 
residuals of testicular carcinoma with a right radical 
orchiectomy, rated as 100 percent disabling from July 2, 
1993, and as 10 percent disabling from November 1, 1993, on 
appeal from the initial grant of service connection was 
remanded by the Board for further development and was later 
disposed of in an April 2007 Board decision, and is not part 
of this current appeal.  

In September 2007, the United States Court of Appeals for 
Veterans Claims (Court) reversed the portion of the January 
2005 Board decision that denied entitlement to an initial 
compensable rating for the residuals of a small bowel 
obstruction.  The Court upheld the denial of service 
connection for a renal cyst.  The Court further remanded the 
matter of entitlement to an initial compensable rating for 
the residuals of a small bowel obstruction to the Board for 
the assignment of an initial disability rating of 10 percent 
disabling.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In its September 2007 decision that reversed the Board's 
January 2005 denial of a compensable rating for residuals of 
a bowel obstruction, the Court determined that the evidence 
dating back to initial entitlement and continuing thereafter, 
warrants an initial 10 percent evaluation under38 C.F.R. 
§ 4.114 Diagnostic Code 7301.  The assignment of initial 
disability rating may warrant the assignment of different 
ratings for different periods of time during the claim 
period, a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  In this case the Court 
clearly specified that the 10 percent rating should be 
effective from the date of initial entitlement.  

The net effect of this decision to reverse the Board's denial 
of a compensable rating for the bowel obstruction is that the 
Court ordered the grant a 10 percent rating for this disorder 
stemming from initial entitlement.  The RO needs to implement 
the grant of the assignment of an initial 10 percent 
disability rating for the bowel obstruction residuals.  
Because the RO has not yet had the opportunity to implement 
this grant by promulgation of a rating decision, the Board 
must remand this case for the RO to take such adjudicative 
action.  

Accordingly, the case is REMANDED for the following action:

The RO should promulgate a rating decision 
implementing the grant of a 10 percent 
rating for residuals of a bowel 
obstruction, effective from initial date 
of entitlement under38 C.F.R. § 4.114 
Diagnostic Code 7301.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



